MAINE	SUPREME	JUDICIAL	COURT	                                           Reporter	of	Decisions	
Decision:	 2018 ME 39 
Docket:	   Ken-17-210	
Argued:	   February	15,	2018	        	
Decided:	  March	20,	2018	
                                                                                              	
Panel:	        SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                     STATE	OF	MAINE	
                                             	
                                            v.	
                                             	
                                    RANDY	R.	MARQUIS	
	
	
ALEXANDER,	J.	

          [¶1]		Randy	R.	Marquis	appeals	from	a	judgment	of	conviction	entered	in	

the	Unified	Criminal	Docket	(Kennebec	 County,	Stewart,	J.)	after	a	jury	found	

him	guilty	of	three	counts	of	possession	of	sexually	explicit	material	(Class	C),	

17-A	M.R.S.	 §	 284(1)(C)	 (2017).	 	 Marquis	 challenges	 the	 court’s	 (Murphy,	J.)	

denial	of	his	motion	to	suppress	statements	and	digital	evidence	obtained	by	

the	police	after	they	entered	his	home.		We	affirm	the	judgment.	

                                     I.		CASE	HISTORY	

          [¶2]	 	 Viewing	 the	 evidence	 in	 the	 light	 most	 favorable	 to	 the	 motion	

court’s	order,	State	v.	Nadeau,	2010 ME 71,	¶	2,	1 A.3d 445,	the	record	supports	

the	following	facts.	
2	

      [¶3]		Between	December	2014	and	January	2015,	officers	with	the	Maine	

State	 Police	 Computer	 Crimes	 Unit	 downloaded	 files	 containing	 child	

pornography	 from	 an	 IP	 address	 associated	 with	 a	 networking	 device	 at	 a	

residence	in	Augusta.		On	January	16,	2015,	three	officers,	wearing	plain	clothes	

and	driving	unmarked	vehicles,	arrived	at	the	residence.		The	lead	investigator	

walked	 up	 the	 front	 steps	 and	 knocked	 on	 the	 door	 of	 an	 enclosed	 porch.		

Marquis	 answered	 the	 knock	 and	 opened	 the	 door.	 	 The	 lead	 investigator	

identified	himself	as	a	State	Police	officer,	verified	the	address,	and	stated	that	

he	 was	 looking	 for	 the	 homeowner.	 	 Marquis	 stated	 that	 he	 was	 the	

homeowner’s	son,	to	which	the	investigator	replied,	“Oh,	you’re	his	son?		Ok,	

well,	maybe	you	can	help	me	out.”		The	investigator	then	entered	the	enclosed	

porch	 and	 the	 entrance	 door	 closed.	 	 The	 exchange	 lasted	 approximately	

twenty-five	seconds.	

      [¶4]	 	 After	 entering	 the	 porch,	 the	 investigator	 asked	 Marquis	 and	

Marquis’s	mother	and	father,	who	had	joined	them,	whether	the	taxi	business	

operating	 out	 of	 the	 home	 had	 experienced	 any	 problems	 on	 Christmas	 Day.		

When	they	indicated	that	they	were	not	aware	of	any	problems,	the	investigator	

told	them	that	there	was	“something	else”	with	which	he	would	like	their	help.		

He	stated	that	the	police,	while	monitoring	internet	traffic,	had	observed	child	
                                                                                     3	

pornographic	 files	 coming	 through	 the	 network	 associated	 with	 the	 address	

and	asked	if	they	knew	anything	about	that.		Marquis	readily	responded,	“Yeah,	

I	know	what	you’re	talking	about.”		Marquis	stated	that	he	had	received	“a	few”	

of	 the	 files	 while	 using	 a	 peer-to-peer	 file	 sharing	 network	 but	 that	 he	

immediately	deleted	them	upon	receipt.		Marquis	added	that	no	one	else	used	

the	computer	besides	him.	

      [¶5]	 	 The	 investigator	 asked	 whether	 he	 could	 look	 at	 Marquis’s	

computer.		Marquis	replied,	“Yeah.”		The	investigator	explained	that	he	did	not	

have	a	search	warrant—and	that	Marquis	did	not	have	to	consent	to	a	search	of	

his	computer—but	that	he	would	like	to	check	the	accuracy	of	what	Marquis	

told	him	by	using	a	“search	tool.”		Marquis	responded	with	“yeah	ok”	and	“I	have	

no	 problem	 with	 that.”	 	 Marquis	 then	 directed	 the	 lead	 investigator	 to	 the	

computer,	which	was	located	on	the	enclosed	porch.	

      [¶6]	 	 While	 the	 search	 of	 the	 computer	 was	 being	 performed,	 Marquis	

answered	 all	 of	 the	 investigator’s	 questions	 and	 provided	 biographical	 and	

household	information.		The	investigator	also	spoke	with	Marquis’s	wife,	who	

had	come	onto	the	porch.	

	     [¶7]		After	the	search	was	complete,	the	investigator	showed	Marquis	the	

results,	which	he	told	Marquis	revealed	“hits	on	tons	and	tons	of	pictures.”		The	
4	

investigator	told	Marquis	that,	if	Marquis	gave	consent,	he	would	like	to	“take	

it	back	to	the	laboratory	and	do	a	more	thorough	search	for	illegal	files.”		The	

investigator	 asked	 Marquis	 if	 he	 could	 also	 take	 the	 “SD”	 card.	 	 Marquis	

muttered	his	assent.			

	     [¶8]		While	speaking	with	Marquis	and	his	father,	the	investigator	gave	

Marquis	a	consent-to-search	form	and	told	him	that	by	signing	the	form	he	was	

consenting	to	a	search	of	the	computer	and	the	SD	card	for	illegal	contraband,	

specifically	 child	 pornography,	 and	 that	 he	 did	 not	 have	 to	 give	 consent.		

Marquis	 signed	 the	 form,	 asking	 for	 the	 date.	 	 Before	 speaking	 with	 another	

adult	member	of	the	household,	the	investigator	asked	Marquis	if	he	had	any	

questions.		Marquis	replied,	“Nope,	I’m	good.”	

      [¶9]	 	 The	 interview	 lasted	 approximately	 thirty-seven	 minutes,	 during	

which	 the	 two	 officers	 who	 had	 accompanied	 the	 lead	 investigator	 to	 the	

residence	entered	the	porch	but	remained	largely	out	of	Marquis’s	view.		At	the	

end	 of	 the	 interview,	 the	 lead	 investigator	 and	 the	 other	 officers	 left	 the	

residence.		After	conferring	near	their	vehicles,	however,	the	officers	decided	

to	arrest	Marquis	because	of	the	presence	of	young	children	in	the	home.		The	

officers	returned	to	the	residence	and	arrested	Marquis.	
                                                                                         5	

	     [¶10]		In	May	2015,	Marquis	was	indicted	on	three	counts	of	possession	

of	 sexually	 explicit	 material	 (Class	 C),	 17-A	M.R.S.	 §	 284(1)(C).	 	 Numerous	

motions	 were	 filed,	 mostly	 related	 to	 discovery	 issues,	 and	 the	 dispositional	

conference	 was	 continued	 several	 times	 until	 it	 was	 held	 in	 December	 2015.		

Seven	months	later,	Marquis	filed	a	motion	to	suppress.		In	his	motion,	Marquis	

argued	that	(1)	he	had	not	consented	to	the	officers	entering	his	home,	(2)	any	

consent	 given	 was	 not	 voluntary	 because	 the	 officers	 used	 deception	 to	 gain	

entry,	 (3)	 he	 did	 not	 consent	 to	 the	 search	 and	 seizure	 of	 his	 computer,	 and	

(4)	the	officers	had	subjected	him	to	custodial	interrogation	without	providing	

Miranda	warnings.	

      [¶11]		In	October	2016,	the	court	held	a	hearing	on	the	motion.		The	court	

heard	testimony	from	the	lead	investigator,	the	other	two	officers,	and	Marquis,	

and	admitted	several	exhibits,	including	an	audio	recording	of	the	interview,	

photographs	of	the	porch,	and	the	consent-to-search	form	signed	by	Marquis.		

Because	the	court	could	not	determine	from	the	record	when	the	police	entered	

the	home,	the	parties	filed	a	written	stipulation	agreeing	that	the	police	entered	

the	home	between	2:05	and	2:30	minutes	into	the	audio	recording.	

      [¶12]	 	 In	 January	 2017,	 the	 court	 denied	 the	 motion	 to	 suppress.	 	 The	

court	found	that	the	lead	investigator	did	not	expressly	ask	whether	he	could	
6	

enter,	 but	 that	 Marquis	 “assisted	 and	 cooperated	 with	 [the	 investigator]	

through	his	conduct	when	he	freely	let	 [the	investigator]	 enter	his	residence	

after	identifying	himself	as	a	law	enforcement	officer.”		The	court	further	found	

that	 the	 investigator’s	 statements	 about	 the	 taxi	 business	 were	 fleeting,	

occurred	after	he	entered	the	residence,	and	did	not	affect	Marquis’s	decision	

to	consent	to	the	search	and	seizure	of	his	computer.		Based	on	its	finding,	the	

court	 determined	 that	 Marquis	 consented	 to	 the	 officers’	 entry	 into	 his	

residence	 and	 consented	 to	 the	 search	 and	 seizure	 of	 his	 computer	 several	

times,	both	orally	and	in	writing.		The	court	further	found	that	Marquis	was	not	

in	 custody	 for	 purposes	 of	 Miranda	 when	 the	 police	 interviewed	 him	 at	 his	

home.		

      [¶13]		The	court	(Stewart,	J.)	held	a	jury	trial	on	March	22-23,	2017.		The	

jury	found	Marquis	guilty	of	all	three	counts.		He	was	sentenced	to	three	years’	

imprisonment	 with	 all	 but	 six	 months	 suspended	 and	 two	 years’	 probation.		

Marquis	timely	filed	this	appeal.	
                                                                                                       7	

                                      II.		LEGAL	ANALYSIS	

        [¶14]		Marquis	argues	that	the	court	erred	in	finding	that	he	consented	

to	the	officers’	entry	into	his	home,	which	resulted	in	the	search	and	seizure	of	

his	computer,	when	he	merely	acquiesced	to	the	officers’	entry.1	

        [¶15]		When	reviewing	a	ruling	on	a	motion	to	suppress,	we	review	the	

court’s	factual	findings	for	clear	error	and	its	legal	conclusions	de	novo.		State	v.	

Prinkleton,	 2018 ME 16,	 ¶	 17,	 ---	 A.3d	 ---.	 	 We	 consider	 the	 evidence,	 and	

reasonable	inferences	that	may	be	drawn	from	the	evidence,	in	the	light	most	

favorable	 to	 the	 motion	 court’s	 order.	 	 State	 v.	 Cooper,	 2017 ME 4,	 ¶	 2,	

153 A.3d 759.		We	will	uphold	the	court’s	denial	of	a	motion	to	suppress	if	any	

reasonable	view	of	the	evidence	supports	the	court’s	decision.		State	v.	Lagasse,	

2016 ME 158,	¶	11,	149 A.3d 1153.	

        [¶16]		“The	United	States	and	Maine	Constitutions	guarantee	the	right	to	

be	 secure	 in	 one’s	 home	 from	 unreasonable	 searches	 and	 seizures.”	 	State	 v.	


   1		Marquis	also	challenges	(1)	the	court’s	determination	that	it	was	“not	possible	to	make	a	finding	

in	regard	to	how	many	officers	were	present	on	the	steps	at	the	moment	entry	was	made,”	(2)	the	
court’s	conclusion	that	he	voluntarily	consented	to	the	officers’	entry	into	his	home	when	they	did	
not	state	the	purpose	of	their	visit	until	after	they	entered,	and	(3)	the	court’s	conclusion	that	he	was	
not	in	custody	when	the	police	interrogated	him.		We	are	not	persuaded	by	Marquis’s	arguments	on	
these	issues	and	do	not	address	them	further.	

      The	State	asserts	that	we	could	affirm	the	judgment	on	the	ground	that	the	motion	court	abused	
its	discretion	by	not	dismissing	the	motion	when	it	was	untimely	filed	and	no	good	cause	was	shown	
for	the	late	filing.		See	15	M.R.S.	§	2115-A(3)	(2017);	M.R.U.	Crim.	P.	12(b)(3),	41A(b).		Because	we	
affirm	the	judgment	on	the	merits,	we	do	not	reach	the	State’s	alternative	argument.	
8	

Rabon,	2007 ME 113,	¶	11,	930 A.2d 268;	see	U.S.	Const.	amend.	IV;	Me.	Const.	

art.	I,	§	5.		A	warrantless	search	of	a	home	is	unreasonable	unless	the	search	is	

conducted	 pursuant	 to	 a	 recognized	 exception	 to	 the	 warrant	 requirement.		

Rabon,	2007 ME 113,	¶	11,	930 A.2d 268.		Consent	is	a	recognized	exception.		

Nadeau,	2010 ME 71,	¶ 17,	1 A.3d 445.	

      [¶17]		“Consent	must	be	given	freely	and	voluntarily.”		Id.		The	State	must	

prove	 by	 a	 preponderance	 of	 the	 evidence	 that	 consent	 was	 objectively	

manifested	by	word	or	gesture.		Id.;	see	also	State	v.	Bailey,	2010 ME 15,	¶	19,	

989 A.2d 716.		Consent	requires	“more	than	a	mere	acquiescence	to	a	claim	of	

lawful	 authority”	 and	 may	 be	 found	 when	 a	 person	 actively	 assists	 and	

cooperates	 with	 an	 investigation.	 	 State	 v.	 Cress,	 576 A.2d 1366,	 1367	

(Me. 1990).		The	determination	of	consent	is	a	mixed	question	of	fact	and	law	

to	be	determined	from	all	the	circumstances	existing	at	the	time	of	the	search.		

Nadeau,	2010 ME 71,	¶	18,	1 A.3d 445;	see	State	v.	McLain,	367 A.2d 213,	217	

(Me.	1976).	

      [¶18]		The	court’s	determination	that	Marquis	consented	to	the	officers’	

entry	into	the	enclosed	porch	is	supported	by	competent	evidence	in	the	record	

and	by	reasonable	inferences	that	may	be	drawn	from	the	record.		Responding	

to	a	knock	on	the	door,	Marquis	voluntarily	opened	the	door	and	engaged	in	a	
                                                                                                       9	

conversation	with	the	lead	investigator.		Marquis	answered	the	investigator’s	

questions	without	hesitation	 and	the	conversation	had	 a	friendly	tone.		After	

talking	for	about	half	of	a	minute—while	the	door	was	being	held	open	in	the	

winter	in	Maine—the	investigator	suggested	that	Marquis	may	be	able	to	assist	

him	with	an	issue	that	he	had	not	yet	identified.		The	conversation	continued	

without	interruption	into	the	porch,	and	the	door	closed	behind	them.		After	the	

officers	entered	the	porch,	Marquis	was	cooperative.		He	did	not	ask	the	officers	

to	 leave	 or	 indicate	 that	 the	 officers’	 presence	 was	 unwelcome.	 	 See	 State	 v.	

Seamen’s	Club,	1997 ME 70,	¶	8,	691 A.2d 1248.	

        [¶19]	 	 Although	 there	 was	 no	 testimony	 that	 Marquis	 made	 a	 specific	

gesture—such	as	waving	the	officers	in	or	stepping	aside	to	let	them	pass—and	

it	is	not	possible	to	determine	from	the	audio	recording	whether	such	a	gesture	

occurred,	based	on	the	totality	of	the	circumstances,	there	is	sufficient	evidence	

in	the	record	to	support	a	finding	that	Marquis	consented	to	the	officers’	entry.2		

See	Cress, 576 A.2d	at	1367;	McLain, 367 A.2d	at	216-18.	

        The	entry	is:	

                        Judgment	affirmed.		
	
	

    2		There	is	no	indication	in	the	record	that	the	police	used	intimidation	or	force	to	gain	entry,	and	

Marquis	conceded	at	oral	argument	that	the	police	did	not	assert	a	claim	of	lawful	authority	to	enter.	
10	

	     	      	      	      	     	
	
Scott F. Hess, Esq. (orally), The Law Office of Scott F. Hess, LLC, Augusta, for
appellant Randy R. Marquis

Maeghan Maloney, District Attorney, and Frayla Tarpinian, Asst. Dist. Atty.
(orally), Prosecutorial District IV, Augusta, for appellee State of Maine


Kennebec County Unified Criminal Docket docket number CR-2015-1273
FOR CLERK REFERENCE ONLY